           Case 2:17-cv-01745-RFB-DJA Document 333 Filed 01/21/21 Page 1 of 3


1    JASON C. MAKRIS, ESQ.,
     SBN 11192
2    MAKRIS LEGAL SERVICES, LLC
     400 S. 4th Street, Suite 500
3    Las Vegas, Nevada 89101
     Telephone: (702) 793-4023
4    Facsimile: (702) 793-4023
     Email: jason.makris@makrislegal.com
5    Attorney for Plaintiff
     In conjunction with
6    U.S. Dist. Court, District of Nevada
     Pro Bono Program
7
                                       UNITED STATES DISTRICT COURT
8
                                           DISTRICT OF NEVADA
9
                                                     ****
10   Wayne A. Porretti,                                        Case No. 2:17-cv-01745-RFB-DJA
11                       Plaintiff,                       STIPULATION AND ORDER FOR
                                                       EXTENSION OF TIME TO FILE SUMMARY
12   v.                                                       JUDGMENT MOTIONS
13   Dzurenda, et al.,

14                       Defendants.

15          Plaintiff, Wayne A. Porretti, by and through counsel, Jason C. Makris, and Defendants, Alberto

16   Buencamino, James Dzurenda, Bob Faulkner, Linda Fox, Rio Manalang, Francis Oakman, Perry Russell,

17   and Brian Williams, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

18   and Henry H. Kim, Deputy Attorney General, hereby stipulate and agree to extend the deadlines to file

19   Summary Judgment Motions as follows:

20          Motions for Summary Judgment Due:          February 1, 2021;

21          Oppositions due:                           February 15, 2021;

22          Replies due:                               February 22, 2021.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



30                                               Page 1 of 3
31
           Case 2:17-cv-01745-RFB-DJA Document 333 Filed 01/21/21 Page 2 of 3


1          JASON C. MAKRIS, ESQ.
2    By:    /s/ Jason C. Makris_________        Date: January 12, 2021
           Jason C. Makris (No. 11192)
3          Attorney for Plaintiff
4

5          AARON D. FORD, ESQ.
           Nevada Attorney General
6
           HENRY H. KIM, ESQ.
7          Deputy Attorney General
8    By:   /s/ Henry H. Kim__________           Date: January 12, 2021
           Henry H. Kim (No. 14390)
9          Deputy Attorney General
           Attorneys for Defendants
10

11

12                                              IT IS SO ORDERED:

13
                                                ____________________________________
14                                              UNITED STATES DISTRICT JUDGE
15
                                               Dated: _____________________________
16                                            DATED this 21st day of January, 2021.

17

18

19

20

21

22

23

24

25

26

27

28



30                                         Page 2 of 3
31
           Case 2:17-cv-01745-RFB-DJA Document 333 Filed 01/21/21 Page 3 of 3


1
                                         CERTIFICATE OF SERVICE
2
            I hereby certify that on the 12th day of January, 2021, I electronically filed the foregoing
3
     stipulation and order FOR EXTENSION OF TIME TO FILE SUMMARY JUDGMENT
4
     MOTIONS via the United States District Court, District of Nevada’s electronic filing system. Parties
5
     registered with this Court’s electronic system will be served electronically.
6
            Aaron D. Ford, Esq.
7           Nevada Attorney General
            Henry H. Kim, Esq.
8           Deputy Attorney General
9
10                                         /s/ Jason Makris
                                           An Employee of the Makris Legal Services, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                                  Page 3 of 3
31
